                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA


WADRESS HUBERT METOYER, JR., )
                             )
    Plaintiff,               )
                             )
v.                           )                    Case No. CIV-19-406-SLP
                             )
DELYNN FUDGE, et al.,        )
                             )
    Defendants.              )

                                        ORDER

       Before the Court is the Report and Recommendation of United States Magistrate

Judge Bernard M. Jones, entered May 7, 2019. Judge Jones recommended that Plaintiff’s

application for leave to proceed in forma pauperis be denied and that this matter be

dismissed without prejudice unless Plaintiff were to pay the full filing fee to the Clerk of

Court within twenty days of any order adopting the Report and Recommendation. On

May 17, 2019, the Clerk of Court received payment from Plaintiff of the full $400.00 filing

fee.

       Therefore, the Report and Recommendation [Doc. No. 6] is ADOPTED in its

entirety, the Application for Leave to Proceed In Forma Pauperis [Doc. No. 2] is DENIED

and this matter is re-referred to United States Magistrate Judge Bernard M. Jones for further

proceedings in accordance with the original referral entered on May 7, 2019.

       IT IS SO ORDERED this 21st day of May, 2019.
